        Case 2:19-cv-02157-JTM Document 31 Filed 05/06/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

WILLIAM BAHAM                                                CIVIL ACTION

VERSUS                                                       NO. 19-2157

DARREL VANNOY                                                SECTION “H”(2)


                                      ORDER

      The court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the objection to

the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this

matter. Therefore,

      IT IS ORDERED that the petition of William Baham for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH

PREJUDICE.

                                     New Orleans, Louisiana, this 6th day of May, 2021.



                                         __________________________________
                                          UNITED STATES DISTRICT JUDGE
